Order of disposition, Family Court, Bronx County (Maureen McLeod, J.), entered on or about September 30, 2002, which, after a fact-finding determination, terminated respondent mother’s parental rights and placed the subject child with petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Respondent suffers from mental illness. Termination of her parental rights was based on clear and convincing evidence that she will not be able to assume responsibility for the child in the near future, and that the child is currently thriving in her foster kinship relationship (see Matter of Star Leslie W., 63 NY2d 136 [1984]). Respondent’s resistance to outpatient treatment, her failure to take necessary medication to control her schizophrenia, her lack of insight into the nature of her illness and her inability to live independently all render her unable to provide adequate supervision and guidance for the child (see Matter of Lisa M., 261 AD2d 241 [1999]). Concur — Mazzarelli, J.E, Saxe, Friedman, Sullivan and Williams, JJ.